t c memo united_states tax_court acre recognition equipment partnership booth creek investment inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date william r cousins iii joel n crouch and josh o ungerman for petitioner alvin a ohm and abbey b garber for respondent memorandum findings_of_fact and opinion foley judge by notice of final_partnership_administrative_adjustment dated date respondent determined adjustments to items claimed on acre recognition equipment partnership's return unless otherwise indicated all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the sole issue for decision is whether booth creek investment inc and state savings and loan association of lubbock formed a valid partnership for tax purposes we conclude that they did findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed the principal_place_of_business of acre recognition equipment partnership was in dallas texas booth creek investment inc bci was a corporation formed under texas law its primary activity was the purchase of real_estate for immediate resale bci participated in the booming texas real_estate market of the early 1980's and it executed transactions quickly and frequently bci engaged in numerous joint purchases of real_estate and written partnership agreements were not always executed in bci became interested in purchasing approximately acres of real_estate the 70-acre tract from recognition equipment inc rei on date bci and rei entered into an agreement entitled contract of sale whereby bci agreed to purchase and rei agreed to sell the 70-acre tract consistent with its past investment strategy bci intended to quickly develop and sell the property for substantial profit the purchase_price was agreed to be dollar_figure per square foot multiplied by the property's total square feet the contract provided that rei would finance part of the contract_price and that the remainder would be paid in cash bci needed to raise funds to pay the cash portion of the purchase_price it approached leonard thomas a real_estate agent and mortgage broker to locate a party willing to finance a portion of the acquisition mr thomas brought bci and state savings and loan association of lubbock state savings together he previously had been hired by state savings to find profitable real_estate investments for the institution mr thomas had arranged to such investments for state savings after the closing of each deal mr thomas monitored the investment on behalf of state savings state savings was wholly owned by terry barker when mr barker acquired it the institution was experiencing severe financial difficulties mr barker had no previous experience in the savings and loan industry and often complained about regulatory restrictions on the ability of a savings and loan institution to participate in the business dealings of its clients in a bid to earn profits and save the institution mr barker arranged for state savings to finance numerous real_estate transactions in which the institution shared the profits by commitment letter dated date state savings offered to finance the least of dollar_figure the appraised value of the 70-acre tract or percent of actual development costs in exchange state savings required repayment with interest calculated on a floating rate with a 14-percent floor and a 50-percent interest in net profits from the sale of the 70-acre tract by separate letter on the same date state savings offered to purchase the 70-acre tract and give bci a 50-percent interest in net profits in the event that state savings could not lend the necessary funds to bci and bci was otherwise prepared to purchase the land on date the purchase of the 70-acre tract closed on the same date bci sold acres of the 70-acre tract the acre tract for dollar_figure in cash the remaining acres were never sold by bci some of the funds from the sale of the acre tract were applied to closing expenses and the remainder was used to satisfy the cash portion of the 70-acre tract purchase_price bci purchased the 70-acre tract for dollar_figure and took title solely in its name it paid dollar_figure in cash and issued two nonrecourse promissory notes payable to rei for the balance the promissory notes were secured_by a deed_of_trust on part of the 70-acre tract and hal pettigrew bci's president and founder personally guaranteed_payment also on date bci issued a promissory note payable to state savings in exchange for a dollar_figure nonrecourse loan this amount was later increased to dollar_figure the funds were necessary to build roads and install utilities on part of the acre tract the promissory note provided for calculation of interest and repayment by bci on or before a specific date it was secured_by a deed_of_trust in favor of state savings on date an information_return was filed for the tax_year in the name of acre recognition equipment partnership the return indicated that the sale of the 25-acre tract had produced a dollar_figure short-term_capital_gain schedules k-1 partner's share of income credits deductions etc attached to the return allocated percent of the short- term capital_gain to bci and the other percent to state savings bci reported its share of the short-term_capital_gain on its corporate_income_tax return on date respondent issued a notice of final_partnership_administrative_adjustment in it respondent reduced the short-term_capital_gain to dollar_figure respondent determined however that bci and state savings had not formed a valid partnership for tax purposes as a result respondent allocated percent of the gain to bci opinion sec_761 defines a partnership as including a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a corporation or a_trust or estate see also sec_7701 whether a partnership exists for tax purposes is determined under federal_law 74_tc_939 affd 703_f2d_485 10th cir in determining whether a partnership has been formed for tax purposes the supreme court in 337_us_733 held that the inquiry is whether considering all the facts--the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent--the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise fn ref omitted the determination of whether the parties intended to enter into a partnership is a question of fact see 327_us_280 a joint_venture has been defined as a special combination of two or more persons where in some specific venture a profit is jointly sought without any actual partnership or corporate designation 27_tc_840 the partnership analysis set out in culbertson is equally applicable to determining whether a joint_venture exists 42_tc_1067 as a result we must determine whether state savings and bci intended to and did join together in the present conduct of such an enterprise as a preliminary matter we consider respondent's contention that petitioner's agent coopers lybrand has admitted the nonexistence of a valid partnership in a letter to respondent coopers lybrand stated that they agreed with respondent's determination that bci and state savings had not formed a valid partnership this letter represents nothing more than an accountant's conclusion after applying law to facts we must conduct our own analysis representatives of bci and state savings testified that they intended to form a partnership at the time of the transaction and we found them to be highly credible witnesses the parties agreed that bci would contribute real_estate expertise and manage the property while state savings would make funds available for the acquisition or development of the 70-acre tract in addition the partnership filed contemporaneous information returns and issued schedules k-1 respondent contends that state savings contributed nothing of value to the partnership petitioner contends however that the parties to the transaction considered state savings' commitment to make funds available a contribution of a valuable service the supreme court has indicated that the services or capital contributed by a partner need not meet an objective standard see commissioner v culbertson supra pincite the court further stated if upon a consideration of all the facts it is found that the partners joined together in good_faith to conduct a business having agreed that the services or capital to be contributed presently by each is of such value to the partnership that the contributor should participate in the distribution of profits that is sufficient the tower case did not purport to authorize the tax_court to substitute its judgment for that of the parties it simply furnished some guides to the determination of their true intent id pincite we believe that in the unique circumstances of this no-cash quick-turn-around real_estate_transaction the parties agreed that state savings' commitment to stand ready to make necessary loans was a service of sufficient value to warrant its inclusion in a partnership having made this determination we will heed the supreme court's directive and decline to substitute our judgment for that of the parties the parties intended to and did enter into a partnership valid for tax purposes the date commitment letter from state savings to bci wherein state savings promised to purchase the 70-acre tract if state savings could not make the requisite loans supports our conclusion in effect each party to the transaction stood ready to take title to the land and share the profits equally with the other partner this willingness on the part of state savings to bear the risks associated with ownership removes it from the realm of the ordinary lender respondent contends that a number of factors preclude a finding that bci and state savings entered into a partnership valid for tax purposes first respondent emphasizes the absence of a written partnership_agreement as evidence that no partnership was formed petitioner correctly states however that the law does not require a written partnership_agreement see eg 34_tc_464 affd in part and revd in part 299_f2d_741 2d cir cf commissioner v culbertson supra pincite concerning an oral partnership_agreement second respondent contends that state savings did not contribute capital or services of sufficient value to warrant its inclusion in a partnership we have concluded however that in the unique circumstances of this case bci valued state savings' provision of credit third respondent emphasizes the lack of documentary_evidence supporting the existence of a partnership in light of both parties' rather casual methods of operation together with mr barker's attitude toward applicable regulatory restrictions the paucity of documentation in this case is not surprising fourth respondent contends that no document conferred on state savings the right to jointly manage the 70-acre tract and later the remaining acres state savings however delegated day-to-day management and development responsibility to bci and supervised the venture's progress through mr thomas given bci's expertise in developing real_estate we do not consider this arrangement unusual fifth respondent emphasizes that state savings did not agree to share in losses sharing of losses however is not required see 62_tc_720 in short respondent fails to consider the highly unusual facts and circumstances of this case neither party was required to contribute cash for the purchase of the 70-acre tract the gain from resale of part of the 70-acre tract was realized on the same day it was purchased documents were executed in the name of only one partner for the sake of administrative convenience state savings was purposefully recognized as a partner by bci in consideration of the performance of a valuable service ie making credit available for the transaction accordingly we hold that bci and state savings formed a partnership valid for tax purposes as a result the partnership properly allocated percent of the gain realized from the sale of the 25-acre tract to state savings we have considered all other arguments made by petitioner and respondent and found them to be either irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
